Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the State Liquor Authority which, after a hearing, found that petitioner had violated subdivision 5 of section 101-bbb of the Alcoholic Beverage Control Law, suspended its retail store license for a certain period and forfeited its bond in the sum of $1,000. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. Section 101-bbb of the Alcoholic Beverage Control Law falls well within the intended scope of the Twenty-first Amendment to the United States Constitution and constitutes State action which does not conflict with the Sherman Antitrust Act (see Matter of Theodore Polon, Inc. v State Liq. Auth., 59 AD2d 946). We have considered petitioner’s other contentions and find them to be without merit. Gulotta, Shapiro and Margett, JJ., concur.